               Case 2:21-cr-00071-JLR Document 1 Filed 04/19/21 Page 1 of 3




1
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                         NO.        CR21-071 JLR
11
                             Plaintiff,
12                                                       INFORMATION

13
                        v.
14
       MICHAIL WILSON,
15
                             Defendants.
16
17
            The United States Attorney charges that:
18
                                         COUNT 1
19                 (Conducting an Unlicensed Money Transmitting Business)
20
            Beginning at a time unknown, but not later than September 2013, and continuing
21
     until on or about June 14, 2017, at King County, within the Western District of
22
     Washington, and elsewhere, MICHAIL WILSON knowingly conducted, controlled,
23
     managed, supervised, directed, and owned all or part of an unlicensed money transmitting
24
     business affecting interstate and foreign commerce, without an appropriate money
25
     transmitting license in a State, to wit, the State of Washington, where such operation is
26
     punishable as a misdemeanor and a felony under State law.
27
            All in violation of Title 18, United States Code, Section 1960.
28
      INFORMATION/WILSON - 1                                              UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE
                                                                                       5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-cr-00071-JLR Document 1 Filed 04/19/21 Page 2 of 3




 1                          ASSET FORFEITURE ALLEGATIONS
 2         Upon conviction of the offense alleged in Count 1 of the Information, the
 3 defendant, MICHAIL WILSON, shall forfeit to the United States, all property, real or
 4 personal, involved in such offenses, and any property traceable to such property.
 5         If any of the above described forfeitable property, as a result of any act or
 6 omission of the Defendant,
 7         1.      cannot be located upon the exercise of due diligence;
 8         2.      has been transferred or sold to, or deposited with, a third party;
 9         3.      has been placed beyond the jurisdiction of the Court;
10         4.      has been substantially diminished in value; or
11         5.      has been commingled with other property which cannot be divided
12                 without difficulty;
13 //
14 //
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     INFORMATION/WILSON - 2                                                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE
                                                                                        5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-cr-00071-JLR Document 1 Filed 04/19/21 Page 3 of 3




1 it is the intent of the United States, pursuant to Title 21, United States Code, Section
2 853(p), to seek the forfeiture of any other property of the Defendant up to the value of the
3 above described forfeitable property.
4
5 DATED this 19th day of April, 2021.
6
7
                                       _______________________________
8
                                       TESSA M. GORMAN
9                                      Acting United States Attorney
10
11                                     _______________________________
                                                       for
                                       TODD GREENBERG
12
                                       Assistant United States Attorney
13
14
                                       _______________________________
15                                     THOMAS M. WOODS
                                       Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28
     INFORMATION/WILSON - 3                                              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE
                                                                                      5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
